Kavanagh, J.
(concurring). On June 28, 1961, I joined in the unanimous vote ordering that the attorney general’s motion for reconsideration be granted and that an order enter dismissing appellants’ appeal “for want of application and grant of leave:” '
On October 23, 1961, I dissented in the order reconsidering the granting of the motion to dismiss appellants’ appeal and vacating our order of June 28, 1961. Nevertheless, a majority of this Court so ordered and we are now bound to consider this matter as a full-fledged appeal.
■ ' I concur in the reasoning of Justice Souris in his opinion and affirm the dismissal of the action for the reasons stated in his opinion.
Adams, J., did not sit.